NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0354-20

MICHON CHAMBON,

          Plaintiff-Respondent,
v.

ROBERT CHAMBON,

          Defendant-Appellant.


                   Argued February 3, 2022 – Decided February 17, 2022

                   Before Judges Haas and Mawla.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Somerset County,
                   Docket No. FM-18-0170-09.

                   Lisa C. Krenkel argued the cause for appellant (Krenkel
                   & Krenkel, LLC, attorneys; Lisa C. Krenkel, on the
                   briefs).

                   Steven J. Kossup argued the cause for respondent.

PER CURIAM

          Defendant Robert Chambon appeals from four post-judgment orders: a

March 27, 2020 order holding him in violation of litigant's rights; a July 17,
2020 order denying reconsideration of the March order; a September 11, 2020

order; and an amended order dated September 14, 2020, also denying

reconsideration and relief from the March order. We affirm in part and remand

in part for the reasons expressed in this opinion.

      Defendant and plaintiff Michon Chambon were married for twenty years.

When they divorced on August 7, 2009, their three children were ages nineteen,

sixteen, and eleven. The judgment of divorce (JOD) incorporated a marital

settlement agreement (MSA) executed a month earlier. The MSA contained the

following provisions relevant to this appeal:

                   14. [Plaintiff] may remain in the former marital
            home for a period of two years from the date of this
            [a]greement. For a period of one year from the date of
            this [a]greement, while [plaintiff] lives in the home,
            [defendant] shall pay the mortgage, utilities, real estate
            taxes, gas, electric, telephone, and all maintenance and
            repairs. Thereafter, for a period of one year, while
            [plaintiff] continues to live in the former marital home,
            [defendant] will be responsible for all shelter expenses
            with the exception of [fifty percent] of the utilities,
            internet, television and telephone bills, which shall be
            [plaintiff's] responsibility; however, [defendant] will
            advance [plaintiff's fifty percent] share of these
            expenses, which shall be credited back to [defendant]
            from his final [l]ump [s]um payments, as set forth
            below. Further, for the two-year period from the date
            of this [a]greement, [defendant] shall continue to give
            [plaintiff] the use of the company car she presently
            drives. [Defendant] shall be responsible for all


                                                                         A-0354-20
                                        2
payments on the car, the car insurance, all repair and
maintenance expenses. . . .

       15. Except as specifically set forth in this
[a]greement, neither party will pay alimony or other
form of spousal support to, or on behalf of, the other.
Specifically, [plaintiff] waives alimony or other
spousal support from [defendant]. The consideration
for this waiver is a portion of the lump sum payment
[defendant] will make to [plaintiff], as well as
[defendant's] agreement to pay health insurance
premiums for [plaintiff] until she finds full-time
employment, or two years, whichever occurs first, and
his agreement that [plaintiff] can remain in the marital
home for up to two years after the date of this
[a]greement, with [defendant] paying the shelter
expenses that are set forth below under the "Equitable
Distribution" provisions of this [a]greement. . . .

      ....

       22. Personal Property. The parties are confident
that they will be able to determine and arrange for the
distribution of personal property, including furniture
and furnishings, which they will do to their mutual
satisfaction. If they are unable to agree, they will bring
any remaining disputes to mediation prior to resorting
to court action.

       23. Cars. The parties' cars are owned by
[defendant's] business. Nevertheless, [plaintiff] will
continue to have the use of the Chrysler Aspen until she
vacates the former marital home, or for two years,
whichever occurs first, at which point [plaintiff] shall
return the car to [defendant]. The parties will, at that
time, obtain a Kelley Blue Book private party sale
value, and [defendant] will pay one-half of that value
to [plaintiff].

                                                             A-0354-20
                            3
      ....

       25. Lump Sum Payment. [Defendant] will pay
[plaintiff] lump sum payments [totaling] $600,000. . . .
These payments shall not be taxable to [plaintiff], or
deductible for [defendant]. These lump sum payments
are in consideration of equitable distribution set forth,
as well as [plaintiff's] waiver of any alimony or other
form of spousal support. Payment of this [l]ump [s]um
shall be as follows: $20,000 on the signing of this
[a]greement; $300,000 when [plaintiff] vacates the
marital home, and the balance of $280,000 shall be paid
in annual installments of $56,000 for five years
thereafter, each installment to be paid on the
anniversary of the date [plaintiff] vacated the home.
From the final installment, [defendant] shall deduct any
monies due him for [plaintiff's fifty percent] of the
utility, internet, television and phone expenses due him
for the period when [plaintiff] continues to live in the
former marital home.

      ....

       27. [Defendant] will maintain life insurance on
his life, in trust, in the amount of $110,000 for the
unemancipated children, with [plaintiff] as trustee.
[Defendant], in addition to this insurance, will sign a
promissory note and mortgage, which shall be recorded
as a lien against the marital home, and, to the extent
there is insufficient equity in the marital home for this
purpose, he shall give [plaintiff] a lien against other
properties he owns, in an amount sufficient to secure
his lump sum payments due to [plaintiff] under the
terms of this [a]greement. The note and mortgage shall
be subordinate only to the primary mortgage that
[defendant] will need to refinance the home to remove
[plaintiff's] name from the existing mortgages.


                                                            A-0354-20
                           4
                   ....

                   37. Prior to bringing an issue to the [c]ourt, other
            than in emergencies, the parties must first make a good
            faith attempt to amicably resolve their dispute,
            including submitting to mediation. They must attempt
            to mediate any dispute that arises between them
            concerning this [a]greement and any other matter
            related to their divorce prior to seeking court action.
            This provision shall not serve as a waiver of any rights
            that either may have for remedies in [c]ourt, but serves
            rather as a good faith effort to avoid litigation and
            acrimony.

      The MSA contained no college provision. However, the parties had

custodial accounts for college, which are relevant to this appeal.

      On February 25, 2020, plaintiff filed a motion to enforce litigant's rights ,

claiming defendant violated paragraphs twenty-two, twenty-three, twenty-five,

twenty-seven, and thirty-seven of the MSA. She certified she moved out of the

marital residence around November 4, 2011, but defendant had only paid her

approximately $150,500 between May 7, 2011 and April 22, 2015. Plaintiff

certified "[d]efendant may be entitled to some credit against this figure in accord

with [p]aragraph [fourteen] of the [MSA], but he has . . . not provided this

information." She sought a judgment for the lump sum amount due under

paragraph twenty-five of $461,500 plus $233,990.55 in interest. The interest on

the lump sum was calculated by a forensic economist, whose report was attached


                                                                             A-0354-20
                                        5
to plaintiff's certification and stated: "We were . . . advised that in accordance

with the New Jersey [p]ost [j]udgment [i]nterest calculations of outstanding

payment, a rate of 7.5% should be used."

      Plaintiff also sought a judgment of $11,410 for the distribution of

furniture, comprised of $7,000 plus interest of $4,410 pursuant to paragraph

twenty-two of the MSA. She certified defendant agreed to pay her the $7,000

in exchange for keeping the dining room furniture. She attached a valuation for

the Chrysler showing a value of $16,311.82 and requested a judgment for

$13,443.29, representing $8,155.91 for the vehicle and $5,287.38 in interest,

pursuant to paragraph twenty-three of the MSA. 1

      Plaintiff's motion requested the court compel defendant to sign a

promissory note and mortgage to be recorded as a lien against the marital home

as required by paragraph twenty-seven of the MSA. She also requested the court

compel him to identify properties he owned that could be used to satisfy his

financial obligations under the MSA.




1
  The expert's report did not include a calculation for the interest on the furniture
and car, and the record does not indicate how the calculations were made.
However, the calculations are irrelevant because defendant contested these
requests and the judgments rendered regarding them for different reasons.
                                                                              A-0354-20
                                         6
      Plaintiff certified that beginning in October 2018, she sent defendant

multiple communications requesting the parties mediate their dispute as required

by the MSA, and attached an October 22, 2018 email requesting mediation.

Additionally, on January 8, 2020, her attorney sent defendant a letter via regular

and certified mail seeking mediation; the regular mail was not returned and the

certified mailing was returned unclaimed.

      Defendant never responded to the motion and the motion judge entered

the March 27 order finding him in violation of litigant's rights, and granted

plaintiff the judgments sought for the furniture, automobile, and the lump sum

payment. The judge also granted plaintiff's request for the promissory note, and

mortgage, and other relief not relevant to this appeal.

      The judge found as follows: "Defendant has not replied to the present

motion and has not provided any legitimate excuse for his non-compliance with

the parties' MSA. Eleven years have passed since the entry of the parties' JOD."

      On June 9, 2020, defendant filed a motion for reconsideration of the

March order and asked the court to order the parties to mediation. Regarding

his failure to oppose the enforcement motion, defendant certified as follows:

            I know the papers show that I was served with the
            motion at work, but I did not receive them there. I have
            laid off so many people due to the [c]oronavirus and
            they are not too happy about it.

                                                                            A-0354-20
                                        7
            The motion papers apparently came to my house as well
            and the kids put . . . them to the side.

      Defendant certified plaintiff owed him half the utilities, electric, water,

sewer, cable, and phone expenses incurred while she lived in the marital home

pursuant to paragraphs fourteen and twenty-five of the MSA. His certification

did not include the total sum of money owed; he claimed he was gathering the

records and would present them to the court. Defendant argued it was unfair to

compel him to pay plaintiff for the car because he paid it off and continued to

insure it while plaintiff used it, and plaintiff had gifted the vehicle to their

daughter. He argued he could give the car to plaintiff rather than pay her for it.

Defendant stated he let plaintiff take all the furniture she wanted and should not

have to pay her for the items she did not want to take. He claimed he tried to

refinance his residence to pay plaintiff, but the judgments entered in the March

order prevented him from doing so.

      Defendant also claimed plaintiff withdrew money from the children's

college accounts, which required him to pay for the children's college without

contribution from plaintiff. He also alleged he supported the children while they

lived with him and paid their car insurance, medical insurance, and education




                                                                            A-0354-20
                                        8
needs. He stated: "We always knew that I owed [plaintiff] money but I was

paying everything so we would deduct it."

           Plaintiff opposed defendant's motion and denied any agreement to offset

the lump sum payment with any college or child related expenses. She admitted

withdrawing funds from their eldest son's account, but claimed it was at the son's

request and she gave him the funds. She denied receiving any furniture.

           At oral argument, defendant's counsel asserted defendant did not contest

plaintiff's enforcement motion because he believed the courts were closed due

to the COVID-19 pandemic, which counsel acknowledged "was completely

wrong and mistaken." Counsel argued that the parties should attend mediation,

but plaintiff's attorney rejected it arguing it would be "a waste of time."

Plaintiff's counsel argued defendant did not articulate a reason to reconsider the

March order under Rule 4:49-2 or provide exceptional circumstances for relief

under [Rule 4:50-1]. The judge agreed and stated: "I do not find that any of the

Rule 4:50-1 grounds apply here. It's simply enforcement of a judgment . . . [and]

the arguments that were made for . . . why it would be unfair were already raised

. . . ."

           The judge issued the July 17 order denying the motion.       In written

findings, he stated:       "There was no reason for defendant to believe that a


                                                                             A-0354-20
                                           9
judgment would not be entered against him because of the coronavirus

pandemic. COVID-19 was not an excuse to ignore plaintiff's filings." The judge

found defendant was not entitled to reconsideration because he "waited over

seventy days and until a judgment had been filed against him to file a motion

for reconsideration . . . [and had] not provided any legitimate excuse for his

failure to respond to the motion." The judge rejected defendant's request for

credits against the judgment because he submitted "absolutely no documentation

to support his claim . . . ." The judge also concluded mediation would not "be

productive[] and would likely be a waste of the parties' time and money." 2

      In August 2020, defendant filed another motion challenging the March

and July orders pursuant to Rules 4:49-2 and 4:50-1. He attached a statement

from the son's college account, which listed plaintiff as the custodian, showing

a withdrawal of $41,785.50 in December 2015. Defendant sought a credit for

these funds. Defendant's certification also sought credits for other expenses he

claimed he paid for the children.

      Defendant's certification claimed he paid over $224,000 between

September 2009 and August 2015 toward his lump sum obligation under the



2
  The judge was referencing the fact plaintiff's counsel rejected the offer of
mediation during oral argument.
                                                                          A-0354-20
                                      10
MSA. However, the certification attached no objective evidence to support the

sum and was largely comprised of a self-created spreadsheet. His certification

also attached a printout from PSE&G for March 2009 through January 2013,

showing electricity payments totaling $62,336.60. He argued he should receive

a credit for $30,0003 pursuant to the MSA's terms and the other sums he claimed

were paid to plaintiff and for the children's expenses.

      Following oral argument, the motion judge entered the September 11,

2020 order granting defendant a credit for one-half the amount withdrawn from

the son's account against the interest owed on the lump sum payment. In the

judge's written findings, he reasoned plaintiff owed half the funds because the

account belonged to the parties, the funds were intended to pay college expenses,

and plaintiff admitted she withdrew the funds.            The judge further found

"[d]efendant has not shown that [p]laintiff has received a windfall or took the

money to offset the amount that defendant owed to her. Plaintiff . . . did not

personally benefit from the withdrawal, and instead withdrew the funds pursuant

to an agreement between herself and the parties' adult son."



3
  Defendant did not explain how he derived this figure. Regardless, the exhibit
from PSE&G showed a total of $62,367.36, which appeared to be the tally of all
payments ever made on the account because the actual total of payments made
during the March 2009 and January 2013 period was $23,417.03.
                                                                            A-0354-20
                                       11
      The judge denied the reconsideration motion reiterating defendant was out

of time to challenge the March order and did not establish grounds for relief

under the legal standard for reconsideration.     He denied the request for

remaining credits and alleged additional payments, noting the evidence was

insufficient for him to render a decision. On September 14, 2020, the judge

entered an amended order reflecting the credit for the funds withdrawn from the

son's college account and concluded defendant owed plaintiff interest on the

judgment in the amount of $213,037.80.

      Defendant raises the following points on appeal:

            I.  DEFENDANT DID NOT HAVE PROPER
            NOTICE OR ADEQUATE OPPORTUNITY TO
            RESPOND TO THE MOTION RESULTING IN THE
            MARCH 27, 2020 ORDER.

            II.  THE DEADLINE FOR DEFENDANT TO FILE
            A MOTION FOR RECONSIDERATION OF THE
            MARCH 27, 2020 ORDER SHOULD HAVE BEEN
            TOLLED BY THE SUPREME COURT OMNIBUS
            ORDERS OR ALTERNATIVELY, THE MARCH 27,
            2020 ORDER SHOULD BE SET ASIDE PURSUANT
            TO [RULE] 4:50-1 AND [RULE] 4:49-2.

                  A.    Interpretation of Supreme Court Omnibus
                  Order and Filing Deadline Extensions.

                  B.   Standard    of Review     of Enforcement
                  Orders.



                                                                         A-0354-20
                                     12
                 C.    The [T]rial Court erred in denying
                 Defendant’s Motion to Reconsider under Rule
                 4:49-2.

                 D.   The Trial Court erred in denying
                 Defendant’s Motion to Vacate under Rule 4:50-
                 1.

           III. THE TRIAL COURT SHOULD HAVE
           SCHEDULED A PLENARY HEARING TO
           DETERMINE QUESTIONS OF CREDIBILITY IN
           CONJUNCTION WITH THE PARTIES' MSA.

           IV. THE   TRIAL   COURT    COMMITTED
           REVERSIBLE ERROR IN FAILING TO ABIDE
           UNAMBIGUOUS TERMS WITHIN THE PARTIES'
           MSA.

           V.  POST-JUDGMENT INTEREST SHOULD NOT
           HAVE BEEN APPLIED AGAINST EQUITABLE
           DISTRIBUTION PAYMENTS BUT IN THE
           ALTERNATIVE, THE LEVEL OF INTEREST SET
           BY THE COURT WAS INEQUITABLE AND
           CONTRARY TO [RULE] 4:42-11.

           VI. THE TRIAL COURT ERRED IN REFUSING
           TO ENFORCE THE MEDIATION PROVISION OF
           THE PARTIES' MSA.

                 A.    The Trial Court should have held a Plenary
                 Hearing to Determine Genuine Issues of Material
                 Fact as to Payments and Credits.

                                     I.

     A motion for reconsideration is "primarily an opportunity to seek to

convince the court that either 1) it has expressed its decision based upon a

                                                                      A-0354-20
                                    13
palpably incorrect or irrational basis, or 2) it is obvious that the court either did

not consider, or failed to appreciate the significance of probative, competent

evidence." Kornbleuth v. Westover, 241 N.J. 289, 301 (2020) (quoting Guido

v. Duane Morris LLP, 202 N.J. 79, 87-88 (2010)). "Reconsideration cannot be

used to expand the record and reargue a motion" and does not "serve as a vehicle

to introduce new evidence in order to cure an inadequacy in the motion record."

Cap. Fin. Co. of Del. Valley, Inc. v. Asterbadi, 398 N.J. Super. 299, 310 (App.

Div. 2008).

      We review the denial of a motion for reconsideration for an abuse of

discretion. Branch v. Cream-O-Land Dairy, 244 N.J. 567, 582 (2021). "An

abuse of discretion arises when a decision is made without a rational

explanation, inexplicably departed from established policies, or rested on an

impermissible basis." Pitney Bowes Bank, Inc. v. ABC Caging Fulfillment, 440

N.J. Super. 378, 382 (App. Div. 2015) (internal quotation marks omitted)

(quoting Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571 (2002)).

      Rule 4:50-1 states:

              [T]he court may relieve a party . . . from a[n] . . . order
              [if] . . . (c) [there is] . . . misconduct of an adverse party;
              . . . (e) . . . it is no longer equitable that the . . . order
              should have prospective application; or (f) any other
              reason justifying relief from the operation of the . . .
              order.

                                                                                A-0354-20
                                           14
"Courts should use Rule 4:50-1 sparingly, in exceptional situations[.]" Hous.

Auth. of Morristown v. Little, 135 N.J. 274, 289 (1994). "[T]o establish the

right to such relief, it must be shown that enforcement of the order or judgment

would be unjust, oppressive or inequitable." Harrington v. Harrington, 281 N.J.

Super. 39, 48 (App. Div. 1995).         We review a trial court's Rule 4:50-1

determination for an abuse of discretion.       Deutsche Bank Tr. Co. Ams. v.

Angeles, 428 N.J. Super. 315, 318-19 (App. Div. 2012).

      "We review the Family Part judge's findings in accordance with a

deferential standard of review, recognizing the court's 'special jurisdiction and

expertise in family matters.'" Thieme v. Aucoin-Thieme, 227 N.J. 269, 282-83

(2016) (quoting Cesare v. Cesare, 154 N.J. 394, 413 (1998)). We interfere

"[o]nly when the trial court's conclusions are so 'clearly mistaken' or 'wide of

the mark' . . . to ensure that there is not a denial of justice." N.J. Div. of Youth

& Fam. Servs. v. E.P., 196 N.J. 88, 104 (2008) (quoting N.J. Div. of Youth &

Fam. Servs. v. G.L., 191 N.J. 596, 605 (2007)). However, we owe "no deference

to the judge's decision on an issue of law or the legal consequences that flow

from established facts." Dever v. Howell, 456 N.J. Super. 300, 309 (App. Div.

2018) (citing Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J.

366, 378 (1995)).

                                                                              A-0354-20
                                        15
                                        II.

      At the outset, we decline to consider defendant's arguments challenging

the March order on service of process and procedural grounds. Defendant's

initial motion for reconsideration was filed on June 9, 2020, well after the

twenty-day time limit set forth in Rule 4:49-2. As a result, the March order

became final on April 16, 2020, and defendant did not timely appeal. See R.

2:4-1. We affirm the decision not to revisit the March order because it is final

and for the reasons expressed by the motion judge.

                                       III.

      Defendant argues the judge abused his discretion when he denied

reconsideration of the July order and denied relief from the July and September

orders under Rule 4:50-1. He argues the court should have granted his Rule

4:50-1(c) and (e) motion because plaintiff's withdrawal of funds from the college

account constituted misconduct, which no longer made the March order

equitable. He contends he was entitled to relief under Rule 4:50-1(f) because

he paid for all the children's expenses without plaintiff's contribution, and

plaintiff delayed in filing her enforcement motion. He argues the judge should

have: 1) granted him a credit for automobile, medical and college-related

expenses paid on behalf of plaintiff and the children; 2) denied plaintiff a credit


                                                                             A-0354-20
                                       16
for the furniture because the MSA contemplated the parties would divide their

personal property; 3) denied plaintiff a credit for the Chrysler Aspen because he

replaced the vehicle with a Chrysler 300 for plaintiff to drive; and 4) granted

him a credit for the utilities paid for the marital residence as required by the

MSA.

       Having considered these arguments pursuant to the record and our

standard of review, we affirm substantially for the reasons expressed by the

motion judge. We add the following comments.

       Defendant's arguments the judge erred by not granting him relief because

of the withdrawals from the college account are unpersuasive because the

September orders granted defendant a credit for one-half of the funds taken. The

judge found the accounts belonged to the parties for the benefit of the children

and compensated defendant for his share of the funds. Plaintiff's conduct did

not obviate the finding defendant violated litigant's rights in failing to pay

plaintiff the sums due under the MSA and did not warrant relief from the March

order under any subpart of Rule 4:50-1.

       The judge did not err when he declined to consider credits for the

automobile, medical, and college-related expenses defendant said he paid

because they were not bargained for in the MSA. The money awarded to


                                                                           A-0354-20
                                      17
plaintiff for her share of the vehicle was consistent with the MSA requiring

defendant to pay plaintiff one-half of the Aspen's value as equitable distribution

and was based on an unopposed and objective estimate of the vehicle's value.

The MSA permitted the parties to resort to the court if they could not resolve

the division of their furniture and did not foreclose a money judgment as a means

of resolving the issue.

      Although defendant was entitled to a credit for the utilities, he failed to

provide the court with the evidence when plaintiff filed her initial motion to

enforce litigant's rights.     When defendant filed his first motion for

reconsideration and relief from the March order, he still failed to provide the

necessary evidence. He provided the PSE&G evidence on the third attempt, and

even with the evidence the amount sought was indiscernible because defendant

sought a credit for March 2009 to January 2013, yet plaintiff moved out of the

marital residence in November 2011.

      Under Rule 4:49-2, a court "focuses upon what was before the court in the

first instance." Lahue v. Pio Costa, 263 N.J. Super. 575, 598 (App. Div. 1983).

Reconsideration is properly denied if a litigant asserts "facts known to him [or

her] prior to the entry of the order . . . ." Palombi v. Palombi, 414 N.J. Super.

274, 289 (App. Div. 2010). Defendant knew he was entitled to credits for


                                                                            A-0354-20
                                       18
utilities and did not give the court the proofs when it heard plaintiff's motion to

enforce litigant's rights. Furthermore, defendant's failure to provide the court

with the PSE&G bill until months after the fact did not constitute the sort of

exceptional circumstances warranting relief from the March and July orders

under Rule 4:50-1.

                                       IV.

       Defendant argues the 7.5% interest rate used by plaintiff's expert to

calculate the judgment for the outstanding lump sum payments is excessive and

constitutes exceptional circumstances warranting relief from the March order.

He asserts the judge contravened Rule 4:42-11(a), which governs post-judgment

interest rates.

       The decision to award interest is within the court's discretion. Clarke v.

Clarke ex rel. Costine, 359 N.J. Super. 562, 571 (App. Div. 2003). However,

with regards to the interest rate itself, absent an agreement between the parties,

post-judgment interest is governed by Rule 4:42-11(a). Rule 4:42-11(a)(ii) and

(iii) state

              interest shall equal the average rate of return, to the
              nearest whole or one-half percent, for the
              corresponding preceding fiscal year terminating on
              June 30, of the State of New Jersey Cash Management
              Fund (State accounts) as reported by the Division of
              Investment in the Department of the Treasury, but the

                                                                             A-0354-20
                                       19
            rate shall be not less than 0.25% . . . plus 2% per annum.
            [For current rates see Publisher's Note Below]

      The comment to Rule 4:42-11(a) states that "[i]nterest for each period

covered by a different rate must be separately calculated in order to arrive at

total post[-]judgment interest." Pressler & Verniero, Current N.J. Court Rules,

cmt. 1.1 on R. 4:42-11 (2022). See also Waldron v. Johnson, 368 N.J. Super.

348, 355 (App. Div. 2004) ("[Rule] 4:42-11, itself, requires that for each year of

accrual, the rate of interest must be ascertained by reference to the average rate

of return for the preceding year . . . .") (emphasis added); Brinkley v. W. World

Inc., 292 N.J. Super. 134, 137-38 (App. Div. 1996) ("we conclude that the [post-

judgment] interest should be calculated for each year in accordance with the

applicable interest rate for each year as established by [Rule] 4:42-11(a).").

      As we noted, the MSA was incorporated into the parties' JOD, which

became final on August 7, 2009. According to plaintiff, the 7.5% figure was

derived by taking the 5.5% interest rate for 2008 and adding the additional 2%

per annum pursuant to Rule 4:42-11(a)(iii). The expert then used this fixed rate

to calculate the interest due on various payments owed to plaintiff from 2009 to

2016, resulting in a total interest amount of $233,990.55.

      However, the MSA required defendant to pay plaintiff over a course of

several years following entry of the JOD in 2009. According to the publisher's

                                                                            A-0354-20
                                       20
note in Rule 4:42-11, the interest rates varied each year since the JOD and were

less than the 7.5% used by plaintiff's expert. Therefore, the use of a flat interest

figure was incorrect, and the judge misapplied the law. For these reasons, we

are constrained to remand the interest computation for recalculation in

accordance with Rule 4:42-11(a)(ii) and (iii) and entry of an amended judgment

in plaintiff's favor.

                                        V.

      Defendant's remaining arguments on appeal lack sufficient merit to

warrant discussion in a written opinion. See R. 2:11-3(e)(1)(E).

      Affirmed in part and remanded in part. We do not retain jurisdiction.




                                                                              A-0354-20
                                        21